Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William E. Alton, III, appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2006). Because the district court failed to consider the claims raised in Alton’s initial complaint before dismissing the action, we vacate the district court’s order and remand for consideration of these claims in the first instance. In so doing, we express no opinion as to the merits of Alton’s claims. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.